DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 06/15/2020 has been fully considered and is attached hereto.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a Claim with functional language creates a rebuttable presumption that the Claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the Claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a Claim creates a rebuttable presumption that the Claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the Claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.  Similarly, Claim elements that do not use the word “means” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f), (bold for emphasis):
(A)	the Claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations “means for accommodating mounting means”,  in Claims 2, and Claims 15 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language “accommodating”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a sufficient structural modifier.
Since the Claims limitations invokes 35 U.S.C. 112(f), Claims 2 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The Examiner respectfully notes that while the entirety of the specification is relevant, a review of the specification shows that the following appears to be most pertinent to the corresponding structure described in the specification for the 35 U.S.C. 112(f): 
“means for accommodating mounting means” corresponding structure “drill holes or grooves for accommodating screws”

If Applicant does not intend to have the Claims limitations treated under 35 U.S.C. 112(f), Applicant may amend the Claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the Claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).   
   
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
With respect to Claims 1-20, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 12 and at least in part because Claims 1 and 12 recite, “at least four DC connectors that are arranged in pairs on at least one of the lateral end faces of the housing and at least part of which are cast in the potting compound, and an AC connector that is arranged on one of the lateral end faces of the housing, wherein electrical contacts of the AC connector are connected to the printed circuit board” in Claims 1 and 12. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 12 are believed to render said Claims 1 and 12 and all Claims dependent therefrom (Claims 2-11 and 13-20) patentable over the art of record. 
The closest art of record is believed to be that of Sasaki et al (JP2003332526 – hereafter “Sasaki”).
While Sasaki Fig 5 teaches a planar baseplate (70) having a front (71) and a rear (rear of 70), where the rear forms an outer wall (Fig 5), and having at least one platform-like elevation (stepped plane, and the portion 71) that rises in the direction of the front of baseplate (70), (Fig 5), a printed circuit board (4) having one or more heat-generating components (2), (Fig 5), wherein the printed circuit board (4) is installed on the baseplate (70) such that the one or more heat-generating components (2) are arranged  on the printed circuit board (4) in the region of the platform-like elevation (stepped plane, and the portion 71) and are in thermal contact with the platform-like elevation (stepped plane, and the portion 71), (Fig 5).
However, nether Sasaki, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 1 and 12.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.   
                                                               
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Power Conversion Apparatus JP2003332526, Electricity Storage Unit US 2017/0341607, Connecting Device for Connecting an Electrical Conductor to a Solar Module and Method for the Production Thereof, Together with a Solar Module with Such a Connecting Device US 2011/0195585, Tri-Level Inverter US 2006/0274561. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835